21/F, Tower 1& 2, The Gateway,
Harbour City, Tsimshatsui,
Kowloon, Hong Kong
     
[citi.jpg]
Commercial Bank
 
Our reference: 174781/013111/vw
Date: January 31, 2011
 
Hong Kong Highpower Technology Company Limited
Room 4 Block 4 l3/F
Tai Ping Industrial Centre
51A Ting Kok Road
Tai Po N.T.



 
Dear Sirs,
 
Re:           Uncommitted Demand Credit Facility (the “Facility”) as detailed
below
 
Pursuant to our previous discussion, we are pleased to propose the following
terms and conditions for the above-mentioned Facility.
 
Borrower
:
Hong Kong Highpower Technology Company Limited
     
Lender
:
Citibank, N.A., Hong Kong Branch
     
Facility Type, Facility Amount and Description
:
Uncommitted, revolving short term credit facility up to an aggregate limit of
USD3,000,000.00 issuance of letters of credit (“LC”) with or without title on
goods and any related facilities, trust receipt loan and negotiation of export
bills under LC acceptable to the Lender.
     
Purposes
:
To finance trade transactions
     
Tenor of Facility
:
1.     Import bills
Import LC may be issued at sight and/or usance of up to 120 days.  Combined
usance and loan period of anyone transaction under import facilities shall not
exceed 120 days.

 
 
 

--------------------------------------------------------------------------------

 
 
 

   
2.     Export Bills
For usance LC, the maximum tenor is up to 120 days.
     
Interest Rate / Fees
:
1.     Export and/or import bills
(a)   Interest will be charged at a rate of 1.50% p.a. over the higher of (i)
LIBOR and (ii) the Lender’s cost of fund.
(b)   For LC Opening Commission: 0.125% flat (min. HKD400)
         
2.     Others
Other fees and commissions will be charged at our standard rates unless
otherwise stipulated.
         
(Interest rate and commissions mentioned above will be subject to fluctuation at
our discretion.)
     
Cancellation and
Repayment
:
The Lender reserves the overriding right to modify and/or cancel the Facility
and the terms/conditions at anytime at its discretion. The Facility is repayable
upon demand made by the Lender.
     
Waiver of Consequential Damages
:
In no event shall the Lender, its subsidiaries, affiliates, officers or
directors be liable on any theory of liability for any special, indirect,
consequential or punitive damages and the Borrower hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favour.
     
Expenses
:
All expenses, including but not limited to legal fees, insurance premium,
valuation fee, documentation costs, out-of-pocket expenses and stamp duties, are
for account of the Borrower. The Lender will debit any of the Borrower’s
accounts with all such commissions, fees, charges, costs and expenses incurred
by the Lender in connection with the Facility.
     
Conditions Precedent
:
Availability of the Facility shall be at the absolute discretion of the Lender
and subject to our discretion and satisfaction of the following conditions
precedent by the Borrower in form and substance satisfactory to us:
         
1.     This Facility Letter has been duly signed by the Borrower.

 
 
 
 

--------------------------------------------------------------------------------

 
 

         
2.    Board Resolutions of the Borrower approving the Facility with the Lender
and the execution of the relevant documents to which it is a party.
     
 
 
3.     Sharing of Credit Data - Customer Consent duly confirmed by the Borrower.
         
4.     Execution of the Lender’s standard documentation by the Borrower for
facilities of this type including but not limited to Citibank General Customer
Agreement (“GCA”).
         
5.     Constitutional documents of the Borrower including but not limited to:
·  Memorandum and Articles of Association
·  Certificate of Incorporation
·  Business Registration Certificate
         
6.     Any other documents as may be required by the Lender from time to time.
         
7.     Execution and perfection of all Security as detailed below.
     
Security
:
Standby letters of credit issued by Citibank (China) Co., Ltd. Shenzhen Branch
acceptable to the Lender for a sum of HKD23,400,000.00 in favor of Citibank,
N.A., Hong Kong Branch to secure the credit facilities extended by the Lender to
,the Borrower.
     
Representation & Undertaking
:
Each of the Borrower undertakes and represents and warrants on each day until
the day on which all facilities and deposits have been repaid in full and there
are no obligations outstanding from any of them to the Lender and/or any of its
affiliates, as follows:
         
The execution, issue and/or delivery of this Facility Letter, any of the related
agreements and documents and the entry into, and performance of, the terms and
transactions under any of the same by the Borrower (including the investment in
any securities or derivatives) do not, and will not, :

 
 
 

--------------------------------------------------------------------------------

 
 

         
·     violate in any respect any law, instrument, regulation, order, contract or
agreement which affects or is binding on it or an of its assets; and
·     cause any limit (external or internal) on its borrowing, investment or any
other power or of the powers of its board of directors (or other relevant
corporate officers or management) to be exceeded;
         
and it has complied and will comply with all applicable disclosures and
reporting obligations.
     
Governing Law
:
This Facility Letter shall be governed by and construed in accordance with the
laws of the Hong Kong Special Administrative Region and the parties hereby agree
to submit to the non-exclusive jurisdiction of the courts of the Hong Kong
Special Administrative Region.

 
The above credit facilities and terms and conditions may be modified or
cancelled by us without prior notice and notwithstanding the specified maximum
tenor, remains immediately repayable on demand by notice in writing from the
Lender to the Borrower.
 
Pursuant to paragraph 23.9 of the Code of Banking Practice, the Borrower hereby
consents to the Lender providing to any guarantor or security provider in
respect of any loan or credit facilities extended to the Borrower:
 
(a)
a copy of this Facility Letter and any financial information of the Borrower
having been given to the Lender;

 
(b)
a copy of any formal demand for overdue payment which is sent to the Borrowers;
and

 
(c)
from time to time on request by the guarantor or security provider, a copy of
the latest statement of account provided to the Borrower (if any).

 
The Borrower undertakes to the Lender that it will immediately inform the Lender
of any change of its directors or beneficial shareholders (where applicable),
any payment default of or other material adverse changes affecting itself, its
holding company, its and their subsidiaries and affiliates.  The availability of
the Facility will be subject to the absence of these adverse changes and
defaults.
 
 
 

--------------------------------------------------------------------------------

 
 
By accepting and acknowledging this Facility Letter, the Borrower hereby (i)
declares and confirms that all the data, information provided herein and all the
documents submitted or to be submitted to the Lender are/shall be complete, true
and accurate; (ii) consents to and authorises the Lender to disclose to or
verify and/or exchange with its head office and other branches, subsidiaries,
representative offices, agents and affiliates or with any person who has
acquired or is considering an acquisition of any exposure (directly or
indirectly) to payments payable by the Borrower under this Facility Letter or
with any person who is or is considering evaluating, managing or administering
(including acting as agent or trustee of any such scheme which manages or
administers) any such exposure, any data, information and documents in relation
to the Borrower whether provided by the Borrower at the Lender’s request or
collected in the course of dealings between them and the Lender (including but
not limited to any personal data, information and documents relating to the
Borrower, any facilities, this Facility Letter or any other agreements or
transactions or dealings between the Borrower and the Lender and the Borrower’s
accounts, financial condition, business and affairs); (iii) acknowledge and
agree that the Lender may from time to time outsource some of its services,
operational and processing procedures relating to the foregoing to any third
party service providers (including debt collection agents) selected by the
Lender, whether situate in Hong Kong or elsewhere outside Hong Kong (and to whom
it may disclose confidential information whether relating to the Facility or any
Borrower or Guarantor or Security Provider); (iv) confirms that the Borrower
have read and understood the terms and conditions of the GCA (in particular,
Clause 25 thereof) and agrees that the Lender can from time to time make credit
enquiry on the Borrower with any credit reference agency and submit the relevant
data in connection with the Borrower and the Facility to such credit reference
agency for the purpose of accessing to such enquiry and processing, evaluating
and/or approving the Borrower’s application for the facilities; and (v) confirms
and procures on a continuing basis for as long as any part of the Facility
remains outstanding and for as long as the Lender has any obligation to provide
the Facility, that all information including the constitutional documents and
any certificate of incumbency and good standing as submitted by them or on their
behalf (including through their respective registered agent (each a “Registered
Agent”), as the case may be,) to the Lender and as the case may be, to each
Registered Agent, are accurate, true, complete and up-to-date and we further
undertake to inform you in writing within 30 days after any such information
ceasing to be so, and to then also provide to the Lender the accurate and
up-to-date information.
 
We are very pleased to be given this opportunity to assist you with this
financing.  Please indicate your acceptance of the Facility by signing and
returning to us the enclosed duplicate of this Facility Letter within one month
after the date of this Facility Letter, after which date this offer will elapse.
 
 
 

--------------------------------------------------------------------------------

 
 
If you have any question regarding the above, please do not hesitate to contact
your Citibank Account Officer, Ms. Edith Fok, at 2957-7210.
 


 
Yours faithfully,
 
For and on behalf of
 
Citibank, N.A., Hong Kong Branch
 


 


 
    /s/ Andy Wong                                                          
Andy Wong
 
Head of Sales Division
 
Commercial Bank
 


 
Agreed and accepted for and on behalf of
 
Hong Kong Highpower Technology Company Limited
 


 


 
   /s/ Pan Dangyu                                                            
          
Authorized Signature(s)
 


 